Appeal by employer and insurance carrier from an award made by the State Industrial Board [now Workmen’s Compensation Board]' for total and partial disability for a period from February 15, 1938, to July 15, 1944, amounting to $5,489.89, with a credit of $1,500 previously paid by appellant carrier. The State Industrial Board held that the claimant, who had been a baker for about forty years, had an occupational disease as defined in paragraph 28 of subdivision 2 of section 3 of the Workmen’s Compensation Law. The ease had been before the board on a previous occasion. It was then determined that claimant was suffering from a dust disease under article 4-A of the Workmen’s Compensation Law. An award of $1,500 was made. That determination was sustained by this court (263 App. Div. 784). Thereafter the case was reopened by the board and additional testimony taken. Appellants contend that the board was not justified in reopening the case and further contend that the claimant was not suffering from any condition due to his employment as a baker. The board was justified in reopening the ease. The evidence sustains the findings of the board. Award is affirmed, with costs to the Workmen’s Compensation Board. All concur.